DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, recite vibration damping member having a ladder shape, and non-cylindrical shape.  Examiner could not find any such configuration for that member.  According to the disclosure, this member represents by element 30. Element 30 is in fact round (cylindrical) shape, with a multi-sided central hole, and has no ladder shape.  
Claims 2-9, for the virtue of their dependency to claim 1 are rejected too.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, are rejected under 35 U.S.C. 103 as being unpatentable over Tw 1631323 B, hereafter “323”.
Regarding claims 1, “323”, discloses a socket with function of torque and angle sensing and signal transmitting, teaching or suggesting features of claimed invention including a torque-sensing and transmitting device, with: a transmission body (element 30), with a concaved middle section forming a shaft, with an input and an output portions on its two ends; a torque-sensing module (element 33) disposed on the shaft;  two vibration-damping members (related to elements 30C1 and 30C2), disposed at the two ends of the shaft; a first and second inner casings (un-numbered elements covered by element 37), with concaved face, having  capacity groove (the square holes), with attaching portions to be attached to the vibration-damping members and indirectly making flexible contact with the transmission body;  a first circuit board module (element 34), disposed in the first capacity groove and electrically connected to the torque-sensing module; and a battery module (element 32’), disposed in the second inner casing and the battery module electrically connected to the first circuit board module.  
	While the ladder or cylindrical shape of the damping element is ambiguity under question, perhaps due to incomplete translation of “323”, it is hard to determine the material of the damping element. However, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “323” to provide for any material to reduce the vibration effect, and elastic martial are in fact a very known martial to achieve such damping effect. 
Regarding claim 3, another face of the second inner casing opposite to the second attaching portion is concaved to have a second capacity groove, and the battery module is disposed in the second capacity groove.  

Regarding claim 6, the torque-sensing and transmitting device is a torque sensor, the input portion is detachably connected to an 17output axis of a torque tool, and the output portion is detachably connected to an impact socket.  
Regarding claim 7, the torque-sensing and transmitting device is a torque-sensing and transmission socket, the input portion is detachably connected to an output axis of a torque tool, and the output portion is detachably connected to an element to be tightened.  
Regarding claim 8, the torque-sensing and transmitting device is disposed in a torque tool or externally connected to an output end of the torque tool.  
	
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tw 1631323 B, hereafter “323, in view of Hayashi U.S. Publication Number 200402266222
Regarding claim 2, “323”, does not show a vibration-damping layer in inner cases. Use of elastic layer for vibration damping is well known in the art., Hayashi, for example, is presented to show such arrangement (see claim 5).  Since for an effective system, any unwanted vibration is to be damped. It would have been obvious, for a skill artisan, before the effective filing date of the invention to modify “323” using teachings of Hayashi to provide an elastic layer at any necessary location for damping any potential vibration. 

	



Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tw 1631323 B, hereafter “323, in view of Hayashi U.S. Publication Number 200402266222
Regarding claim 9, “323”, discloses a socket with function of torque and angle sensing and signal transmitting with features of claimed invention (see rejection of claim 1 above). “323”, does not show a vibration-damping layer in inner cases. Use of elastic layer for vibration damping is well known in the art., Hayashi for example is presented to show such arrangement, claim 5.  Furthermore, since for an effective system, any unwanted vibration is to be damped. It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify “323” using teachings of Hayashi to provide an elastic layer at any location for damping any potential vibration. 
Regarding claim 11, in order to not conflict with the signals, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “323” to provide the vibration- damping layers  with elastic material that does not block signal transmission, to provide for effective system.
Regarding claim 12, a circuit board module generally has input-output unit such as a universal serial bus to supply an output or input signal or input power.  
Regarding claim 13, the torque-sensing and transmitting device further comprising two vibration-damping members (related to elements 30C1 and 30C2), which are disposed at the two ends of 19the shaft via the penetration portion to respectively attach the input portion and the output portion, and is interposed between the first inner casing (related to un-numbered elements covered by element 37), and the shaft as well as between the second inner casing and the shaft.  

Regarding claim 15, the two ends of the shaft are in a non-circular shape, and the penetration portion, the first attaching portion, and the second attaching portion are in a non-circular shape corresponding to the two ends of the shaft (see figure 6).  
Regarding claim 16, the torque- sensing and transmitting device is a torque sensor, the input portion is detachably connected to an output axis of a torque tool, and the output portion is detachably connected to an impact socket.  
Regarding claim 17, the torque- sensing and transmitting device is a torque-sensing and transmission socket, the input portion is detachably connected to an output axis of a torque tool, and the output portion is detachably connected to an element to be tightened.  
Regarding claim 18, the torque- sensing and transmitting device is disposed in a torque tool or externally connected to an output end of the torque tool.

Claims 4 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Tw 1631323 B, hereafter “323, in view of Hayashi U.S. Publication Number 200402266222, and further in view of Shen et al., U.S. Patent Number 10,933,605.  
	Regarding these claims combination of “323”/Hayashi does not mention the use of honeycomb structure.  The use of such structure, for more effective vibration damping, is well known in the art.  Shen et al., for example, is presented to show such arrangement (see the abstract).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify the combined art of “323”/Hayashi, by using the teaching of 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, March 05, 2021